         Case 2:20-cv-00688-RAH-CSC Document 4 Filed 11/17/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JERMAINE TYREE JONHSON, #208497,             )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )   CIVIL ACTION NO. 2:20-CV-688-RAH
                                             )
ALA. DEPT. CORRECTIONS, et al.,              )
                                             )
            Defendants.                      )

                                         ORDER

          On October 5, 2020, the Magistrate Judge entered a Recommendation (Doc. 3)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information or requisite fees as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 17th day of November, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
